                        IN THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                   AT NASHVILLE

JAMES SWAIN RIEVES, et al.                        )
                                                  )
       PLAINTIFFS,                                )
                                                  )      CASE NO. 3:18-cv-0965
v.                                                )
                                                  )      Judge Aleta A. Trauger
                                                  )
TOWN OF SMYRNA, TENNESSEE, et al.                 )
                                                  )
       DEFENDANTS.                                )


     NOTICE OF APPEAL FILED ON BEHALF OF DEFENDANT SHERIFF MIKE
                              FITZHUGH

       Notice is hereby given that Defendant Sheriff Mike Fitzhugh appeals to the United

States Court of Appeals for the Sixth Circuit from the Order entered in this action on

March 6, 2019 denying Defendant Sheriff Mike Fitzhugh’s Motion to Dismiss. (Order. R.

60, Page ID # 455-56; Memorandum R. 59, Page ID # 425-54). A denial of qualified

immunity is a final decision within the meaning of 28 U.S.C. § 1291 and may be

immediately appealed. Ashcroft v. Iqbal, 556 U.S. 662, 671-71 (2009); Mitchell v. Forsyth, 472

U.S. 511, 530 (1985).




                                              1

     Case 3:18-cv-00965 Document 71 Filed 04/03/19 Page 1 of 3 PageID #: 508
                                Respectfully submitted,

                                Hudson, Reed & McCreary, PLLC


                                By: /s/ Nicholas C. Christiansen
                                      Nicholas C. Christiansen, #30103
                                      Roger W. Hudson, #7014
                                      Daniel W. Ames, #036720
                                      16 Public Square North
                                      P.O. Box 884
                                      Murfreesboro, TN 37133
                                      (615) 893-5522
                                       nchristiansen@mborolaw.com
                                       rhudson@mborolaw.com
                                       dames@mborolaw.com

                                       Attorneys for Defendant Sheriff Mike Fitzhugh




                                   2

Case 3:18-cv-00965 Document 71 Filed 04/03/19 Page 2 of 3 PageID #: 509
                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing
document was sent via the Court’s electronic filing system to all counsel registered in this
case on this the 3rd day of April, 2019:

       Christopher W. Smith
       David Randolph Smith
       Dominick R. Smith
       W. Lyon Chadwick, Jr.
       1913 21st Ave. South
       Nashville, TN 37212

       Frank R. Brazil
       Wesley B. Clark
       2706 Larmon Avenue
       Nashville, TN 37204

       Robert M. Burns
       Austin C. Evans
       3310 West End Ave., Suite 550
       Nashville, TN 37203

       Nathan D. Cate
       Jesse P. Lords
       222 2nd Ave. N., Ste. 415
       Nashville, TN 37201

       Heather Cairns Ross
       Thomas J. Aumann
       P.O. Box 20207
       Nashville, TN 37202

       Blind Akrawi
       William T. Ramsey
       1201 Demonbreun Street, Suite 1000
       Nashville, TN 37203


                                                 /s/ Nicholas Christiansen_______
                                                 Nicholas C. Christiansen




                                             3

    Case 3:18-cv-00965 Document 71 Filed 04/03/19 Page 3 of 3 PageID #: 510
